DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Theo Kountotsis (#54238) on April 20, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Replace claims 1, 11 and 20 with the following:
1. A method for recognizing fine-grained objects, comprising: 
dividing, by a processor device, unlabeled training data from a target domain into two or more target subdomains using at least one attribute annotation; 
ranking the two or more target subdomains based on a similarity to [[the]] a source domain; 

recognizing, using the multiple domain discriminators for the target domain, at least one fine-grained object.

11. A computer system for recognizing fine-grained objects, comprising: 
a processor device operatively coupled to a memory device, the processor device being configured to: 
divide unlabeled training data from a target domain into two or more target subdomains using at least one attribute annotation; 
rank the two or more target subdomains based on a similarity of the at least one attribute annotation to [[the]] a source domain; 
apply multiple domain discriminators between each of the two or more target subdomains and a mixture of the source domain and preceding target domains; and 
recognize at least one fine-grained object using the processing device trained using the multiple domain discriminators for the target domain.

20. A computer program product for domain adaptation, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the method comprising: 
dividing, by a processor device, unlabeled training data from a target domain into two or more target subdomains using at least one attribute annotation; 
a source domain; 
applying multiple domain discriminators between each of the two or more target subdomains and a mixture of the source domain and preceding target domains; and
recognizing at least one fine-grained object using the multiple domain discriminators for the target domain.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-20, the prior art “Domain-Adversarial Training of Neural Networks” by Ganin et al. (hereinafter ‘Ganin’) teaches a method for recognizing fine-grained objects, comprising: dividing, by a processor device, unlabeled training data from a target domain into two or more target subdomains using at least one attribute annotation; (See Ganin Section 4.1, page 9, Ganin teaches unlabeled training data divided into target domains.)
ranking the two or more target subdomains based on a similarity to [[the]] a source domain; (See Ganin Section 3.2, page 6, Ganin teaches similarity calculation between target and source domains)
recognizing, using the multiple domain discriminators for the target domain, at least one fine-grained object. (See Ganin Section 5.2.4, Figure 6, Ganin teaches recognizing objects in image.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/UTPAL D SHAH/Primary Examiner, Art Unit 2665